Citation Nr: 0417822	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-22 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right knee injury to include 
degenerative changes and chondromalacia.

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  

3. Entitlement to a temporary total rating for convalescence 
following a period of hospitalization in February 1998.

4. Entitlement to service connection for spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO).  In June 1998, the veteran 
submitted, in pertinent part, a claim for service connection 
for residuals of a right knee injury.  In December 1998, the 
RO granted service connection for residuals of a right knee 
injury and assigned a 10 percent disability rating.  In 
January 1999, the veteran submitted a notice of disagreement 
with the December 1998 rating decision.  In October 1999, the 
RO issued a statement of the case; in November 1999, the 
veteran submitted his substantive appeal regarding this 
issue.

In August 1999, the veteran submitted a claim for a TDIU.  In 
October 1999, the RO denied the claim.  In a November 1999 
written statement, the veteran communicated his disagreement 
with the October 1999 rating decision.  In April 2000, the RO 
issued a statement of the case.  Shortly thereafter, the 
veteran submitted his substantive appeal regarding this 
issue; he also asserted that the RO should submit his case 
for extraschedular consideration.  

In November 1999, the veteran indicated that he was entitled 
to a temporary total rating for convalescence following a 
period of hospitalization in February 1998.  In April 2000, 
the RO determined that the veteran was not entitled to such a 
claim.  In an April 2000 written statement, the veteran 
submitted a notice of disagreement with the April 2000 RO 
decision.  In addition, in May 2000, the veteran submitted a 
statement indicating that his nonservice-connected congenital 
spina bifida had worsened as a result of his service-
connected residuals of a right knee injury.  In May 2002, the 
RO denied the claim.  In a July 2002 written statement, the 
veteran communicated that he disagreed with the May 2002 
decision.  The RO has not issued a statement of the case for 
these issues.  The matter is addressed in the remand portion 
of the decision.  The veteran has been represented by the 
Veterans of Foreign Wars of the United States throughout this 
appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
residuals of a right knee injury.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provide a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
rating for residuals of a right knee injury.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

In a July 2002 written statement, the veteran informed the RO 
that an application of a recent VA regulation would alter the 
outcome of a previous denial for service connection for 
bilateral hearing loss.  The RO has yet to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  Moreover, in April 2003, the veteran submitted VA Form 
21-674, Request for Approval of School Attendance, for his 
dependent child.  The RO has not taken any action regarding 
this request.  Thus, these two issues are referred to the RO 
for appropriate development.




REMAND

An August 2001 RO letter reflects that the veteran was 
awarded VA vocational rehabilitation subsistence allowance.  
The veteran's vocational rehabilitation reports are not of 
record.  VA should obtain all relevant VA records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has been afforded VA compensation examinations 
for his residuals of a right knee injury (see VA examination 
reports dated in September 1999 and September 2000).  The 
examinations, however, did not fully address the factors 
delineated in DeLuca v. Brown, i.e., evidence of functional 
loss, weakened movement, excess fatigability, incoordination, 
and pain.  In fact, the veteran has complained of pain in his 
right knee since the September 2000 VA compensation 
examination (see VA treatment records dated in June 2001 and 
April 2002).  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Board finds that VA compensation 
examination that includes the DeLuca factors is required to 
resolve this issue.  

The Board notes that the veteran has submitted timely notice 
of disagreements with the April 2002 determination that 
denied a temporary total rating for convalescence following a 
period of hospitalization in February 1998 and a May 2002 
rating decision that denied service connection for spina 
bifida.  The RO has not issued a statement of the case (SOC) 
to the veteran which addresses these issues.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  



Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  See also M21-1MR, Part I; 
and Fast Letter 04-04.

The RO should also ensure that the 
notification requirements are fully met 
by issuing a written VCAA notice to the 
veteran and his accredited representative 
which discusses the evidence required to 
support his claims for an initial 
disability rating for residuals of a 
right knee injury and a total rating for 
compensation purposes based on individual 
unemployability.

2. The RO should request that the 
veteran provide information as to all 
treatment of his residuals of a right 
knee injury after May 1997, including 
the names and addresses of all health 
care providers, clinics, and hospitals, 
and the approximate dates of treatment.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers, 
clinics, and hospitals, and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3. The RO should then request that 
copies of all VA documentation, 
including VA vocational rehabilitation 
reports, after May 1997 pertaining to 
treatment of the veteran's residuals of 
a right knee injury, which is not 
already of record, be forwarded for 
incorporation into the record.  

4. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to 
accurately determine the current nature 
and severity of his residuals of a 
right knee injury to include 
degenerative changes and 
chondromalacia.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

?	The examiner should identify whether 
the veteran exhibits slight, moderate, 
or severe recurrent subluxation or 
lateral instability in his right knee; 
and whether the veteran exhibits 
occasional incapacitating exacerbation 
in his right knee.

?	The examiner should also identify the 
limitation of activity imposed by the 
veteran's service-connected residuals 
of a right knee injury to include 
degenerative changes and 
chondromalacia and any associated pain 
with a full description of the effect 
of the disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination 
present.  Determinations on whether 
the veteran exhibits pain with motion 
or use of the right knee should be 
noted and described.  If feasible, the 
determinations concerning pain, 
weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated 
for the record and the reasons 
provided.  

?	The examiner should specifically 
comment on the impact of the veteran's 
service-connected residuals of a right 
knee injury to include degenerative 
changes and chondromalacia upon his 
industrial activities and 
employability.  

?	The examiner should include a complete 
rationale for all opinions and 
conclusions expressed.

5. After conducting any development deemed 
necessary, to include contacting the veteran 
to determine if he has any additional 
evidence that is relevant to the question of 
whether his residuals of a right knee injury 
and/or anxiety disorder causes marked 
interference with employment (e.g., records 
and/or a statement from employer), the RO 
should enter a decision regarding whether it 
is appropriate to refer the veteran's case 
to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
for consideration of an extra-schedular 
evaluation of his residuals of a right knee 
injury and anxiety disorder.  If this 
decision is adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case.  After 
providing an appropriate time within which 
to respond, the case should be returned to 
the Board for further review, if otherwise 
in order.

6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

7. The RO should issue a SOC addressing 
the issues of entitlement to a temporary 
total rating for convalescence following 
a period of hospitalization in February 
1998 and service connection for spina 
bifida.  The statement of the case should 
include a summary of the relevant 
evidence and citation to all relevant law 
and regulations. 38 U.S.C.A. § 7105(d).  
The veteran should be advised of the time 
limit in which he may file a substantive 
appeal in this case. 38 C.F.R. § 
20.302(b) (2003).  

8. The RO should then readjudicate the 
veteran's entitlement to an initial 
disability rating for residuals of a 
right knee injury to include degenerative 
changes and chondromalacia, with 
consideration of VAOPGCPREC 23-97 (July 
1, 1997); and entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


